USCA11 Case: 19-14597       Date Filed: 05/03/2022    Page: 1 of 21




                                                          [PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 19-14597
                    ____________________

OMNIPOL, A.S.,
a Private Limited Company,
ELMEX PRAHA, A.S.,
a Private Limited Company,
                                               Plaintiffs-Appellant,
versus
MULTINATIONAL DEFENSE SERVICES, LLC,
a Florida Registered Limited Liability Company, et al.,


                                                          Defendant,


CHRISTOPHER WORRELL,
an individual,
USCA11 Case: 19-14597       Date Filed: 05/03/2022     Page: 2 of 21




2                      Opinion of the Court                19-14597

JAMES BRECH,
an individual,
BRYAN SIEDEL,
an individual,
AMY STROTHER,
an individual,
KIRK BRISTOL,
an individual,


                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:19-cv-00794-VMC-TGW
                    ____________________

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.
TJOFLAT, Circuit Judge:
        This case arises out of a contract between Purple Shovel,
LLC, and two Czech companies, Omnipol and Elmex Praha
(“Elmex”), for the manufacture and delivery of 7,500 AK-47 assault
rifles. In June of 2017, the U.S. Special Operations Command
(“SOCOM”) entered into a contract (the “SOCOM contract”) with
Purple Shovel to deliver the rifles for a price of $2,984,250. Purple
USCA11 Case: 19-14597          Date Filed: 05/03/2022      Page: 3 of 21




19-14597                 Opinion of the Court                           3

Shovel in turn contracted with Elmex to execute the delivery, and
Elmex contracted with Omnipol to be the supplier. Together, the
parties entered into a “Cooperation Agreement” on June 26, 2017.
Non-party Benjamin Worrell signed on behalf of Purple Shovel.
         The rifles were delivered to SOCOM on July 20, 2017. Yet
although SOCOM paid Purple Shovel the $2,984,250 due under the
contract, Purple Shovel never paid Elmex. Elmex, in turn, failed to
pay Omnipol. Instead, on June 1, 2018, Purple Shovel petitioned
the Bankruptcy Court of the Middle District of Florida for Chapter
11 relief. Complaint, In re Purple Shovel, LLC, Case No. 8:18-bk-
04599 (Bankr. M.D. Fla. June 1, 2018). On September 24, 2018,
Omnipol filed a proof of claim in the sum of $2,865,000, while
Elmex filed a proof of claim in the sum of $300,000.
       Close to a year later, on April 3, 2019, Omnipol and Elmex
brought this action against several individuals allegedly involved in
the formation of the two contracts: Amy Strother, Bryan Siedel,
and Kirk Bristol, civilian employees of SOCOM, and Christopher
Worrell and James Brech, two executive officers of Purple Shovel.1
Their complaint asserted six claims against the defendants: com-
mon law fraud, civil theft, unjust enrichment, a violation of Flor-
ida’s Racketeer Influenced and Corrupt Organizations Act (“FL



1Omnipol and Elmex also included as defendants Angelo Saitta, Lisa Saitta,
Robert Para, and Multinational Defense Services, LLC. These defendants
were dropped from the subsequent amended complaint.
USCA11 Case: 19-14597           Date Filed: 05/03/2022       Page: 4 of 21




4                         Opinion of the Court                    19-14597

RICO”), and two violations of the federal Racketeer Influenced and
Corrupt Organizations Act (“RICO”).2
       The complaint alleged that the defendants had engaged in
two fraudulent schemes. First, the complaint alleged that the de-
fendants had conspired to defraud the government by tricking
SOCOM into accepting defective arms, ammunition, and supplies.
Second, the complaint alleged that the defendants induced Om-
nipol and Elmex into contracting with Purple Shovel to supply and
deliver the 7,500 assault rifles, all the while intending to divert the
SOCOM payment into their own coffers and leave Omnipol and
Elmex unpaid. 3
       The District Court dismissed the complaint for failure to
comply with Rules 9(b) and 12(b)(6) of the Federal Rules of Civil
Procedure after finding that the allegations in the complaint were
“speculative and conclusory,” as well as “lack[ing] sufficient detail.”
Omnipol and Elmex thereafter filed an amended complaint on July
26, 2019. The amended complaint, however, made essentially the
same allegations as the original complaint and did not add any
meaningful facts in support.


2Omnipol and Elmex also included a request for attorneys’ fees styled as its
own count.
3 We note in passing that despite the fact that Omnipol and Elmex believe the
individual defendants effectively stole money belonging to Purple Shovel,
they did not ask Purple Shovel’s trustee in bankruptcy to recover the stolen
funds. A recovery would have become an asset of the bankruptcy estate avail-
able to pay general creditors like Omnipol and Elmex.
USCA11 Case: 19-14597               Date Filed: 05/03/2022        Page: 5 of 21




19-14597                     Opinion of the Court                               5

        The United States subsequently filed a notice of substitution
for Strother, Siedel, and Bristol under the Westfall Act as to the
state law claims of fraud, unjust enrichment, and civil theft, certi-
fying that each defendant had been operating within the scope of
their employment at the time of the incident giving rise to the
claims.4 The United States then filed a motion to dismiss the entire
complaint. The United States argued, first, that the Federal Tort
Claims Act (“FTCA”) exempts from its waiver of sovereign im-
munity claims against the United States based on fraud. 28 U.S.C.
§ 1346(b), §§ 2401, 2402, 2671–2680. The state law claims, the
United States asserted, all arose from the defendants’ allegedly
fraudulent promise to pay Omnipol and Elmex for the rifles on re-
ceipt of payment from SOCOM. Because these claims were there-
fore barred by sovereign immunity, the United States argued that
the Court should dismiss the claims for lack of subject matter juris-
diction. The United States also argued that the amended com-
plaint, in its entirety, failed to comply with the pleading require-
ments of Rule 9(b) of the Federal Rules of Civil Procedure. Purple
Shovel executives Brech and Worrell also filed motions to dismiss,
arguing, among other things,5 that the complaint failed to meet the
pleading requirements of Rules 12(b)(6) and 9(b).


4   This left only the state and federal RICO claims as to the federal defendants.
5 Worrell also argued that Omnipol and Elmex were improperly targeting Pur-

ple Shovel executives in their personal capacity after having “made a bad busi-
ness deal” with Purple Shovel. Brech made a similar argument in his own mo-
tion to dismiss.
USCA11 Case: 19-14597             Date Filed: 05/03/2022         Page: 6 of 21




6                          Opinion of the Court                        19-14597

       After careful review, the District Court dismissed the
amended complaint on all counts and with respect to all defend-
ants. The District Court first found that because Strother, Siedel,
and Bristol had been operating within the scope of their employ-
ment according to Florida law, the United States’ substitution un-
der the Westfall Act was proper. 6 28 U.S.C. § 2679. The Court
then concluded that, because the “gravamen” of the complaint was
one of fraud, misrepresentation, and deceit, the state law claims
were barred under the sovereign immunity exception of the
FTCA.7 As such, the Court was “without subject-matter jurisdic-
tion against the United States, as the substituted defendant for the
Federal Defendants” 8 as to those counts.



6 The District Court rejected Omnipol and Elmex’s argument that they should

be provided an opportunity to conduct limited discovery on the scope-of-em-
ployment issue. Omnipol and Elmex, the District Court found, had failed to
“proffer[] a forecast of specific facts that discovery would show but, rather,
only [gave] examples of broad topics they would like to explore in discovery.”
Such an offering was insufficient, the District Court found, given the “pur-
poses of the Westfall Act” and the “need to adequately protect federal employ-
ees from burdensome discovery.
7 While the FTCA waives sovereign immunity for many state tort law claims,
it does not do so for all of them. The pertinent exception here is found in 28
U.S.C. § 2680(h), which states that “[a]ny claim arising out of . . . misrepresen-
tation [or] deceit” is exempted from the FTCA’s general waiver of sovereign
immunity. 28 U.S.C. § 2680(h).
8The District Court also found that Omnipol and Elmex had failed to exhaust
all of their administrative remedies under the FTCA.
USCA11 Case: 19-14597             Date Filed: 05/03/2022         Page: 7 of 21




19-14597                   Opinion of the Court                                7

       The Court then found that the amended complaint, in its
entirety, failed to state a claim of fraud against any defendant, failed
to state a claim of civil theft against any defendant, failed to state a
claim for unjust enrichment against any defendant, and failed to
state a claim under either the state or federal RICO statutes. 9 The
Court therefore dismissed the amended complaint without leave
to amend.
                                       I.
        We review de novo a district court’s dismissal for failure to
state a claim, accepting all alleged facts as true and construing them
in the light most favorable to the plaintiff. Butler v. Sheriff of Palm
Beach Cnty., 685 F.3d 1261, 1265 (11th Cir. 2012).
                                       II.
      On appeal, Omnipol and Elmex first challenge the District
Court’s substitution of the United States as a party in the place of
Strother, Siedel, and Bristol as to the state law claims. Conse-
quently, they also challenge the District Court’s finding that it
lacked subject matter jurisdiction to consider the state law claims

9The District Court also dismissed the “count” for attorneys’ fees, noting that
attorneys’ fees are a remedy and not a separate stand-alone claim. Although
Omnipol and Elmex ask this court to reverse the District Court’s order in its
entirety, they make no argument regarding attorneys’ fees. Omnipol and
Elmex have therefore waived any arguments on this issue. See Fed. Sav. &
Loan Ins. Corp. v. Haralson, 813 F.2d 370, 373–74 n.3 (11th Cir. 1987) (“[I]ssues
that clearly are not designated in the appellant’s brief normally are deemed
abandoned.”) (citing Rogero v. Noone, 704 F.2d 518, 520 n.1 (11th Cir. 1983)).
USCA11 Case: 19-14597        Date Filed: 05/03/2022     Page: 8 of 21




8                      Opinion of the Court                 19-14597

due to the bar of sovereign immunity. We consider each issue in
turn.
                                 A.
        “The Federal Employees Liability Reform and Tort Com-
pensation Act of 1988, commonly known as the Westfall Act, ac-
cords federal employees absolute immunity from common-law
tort claims arising out of acts they undertake in the course of their
official duties.” Osborn v. Haley, 549 U.S. 225, 229, 127 S. Ct. 881,
887 (2007) (citing 28 U.S.C. § 2679(b)(1)). The Act empowers the
Attorney General to respond to a suit against a federal employee
by certifying that an employee “was acting within the scope of his
office or employment at the time of the incident out of which the
claim arose.” § 2679(d)(1), (2). Upon such certification, the em-
ployee is dismissed from the action and the United States is substi-
tuted in her stead.
        The Attorney General’s Westfall certification, however, is
subject to judicial review. Gutierrez de Martinez v. Lamagno, 515
U.S. 417, 420, 115 S. Ct. 2227, 2229 (1995). If a plaintiff challenges
the Attorney General’s certification, the District Court must apply
de novo review to the Attorney General’s scope of employment
certification. S.J. & W. Ranch, Inc. v. Lehtinen, 913 F.2d 1538, 1543
(11th Cir. 1990). Yet because the Attorney General’s certification
serves as prima facie evidence that the conduct at issue occurred
within the scope of employment, the “burden of altering the status
quo by proving that the employee acted outside the scope of em-
ployment is . . . on the plaintiff.” Id. at 1543. The question of
USCA11 Case: 19-14597        Date Filed: 05/03/2022      Page: 9 of 21




19-14597                Opinion of the Court                         9

whether an employee acted within the scope of her employment
for purposes of § 2679(d)(1) “is an issue governed by the law of the
state where the incident occurred.” Id. at 1542 (citing Nasuti v.
Scannell, 906 F.2d 802, 813 (1st Cir. 1990), abrogated on other
grounds by Osborn, 549 U.S. 225, 127 S. Ct. 881.
        Here, the District Court reviewed the United States Attor-
ney’s certification under the proper de novo standard of review.
Accepting the allegations in Omnipol and Elmex’s amended com-
plaint as true, the District Court turned to Florida law to determine
whether Omnipol and Elmex had proven that Strother, Siedel, and
Bristol had acted outside the scope of their employment. Under
Florida law, the conduct of an employee is considered within the
scope of employment when it (1) is of the kind the employee is
hired to perform, (2) occurs substantially within the time and space
limits authorized or required by the work to be performed, and (3)
is activated at least in part by a purpose to serve the master. Suss-
man v. Fla. E. Coast Props., Inc., 557 So. 2d 74, 75–76 (Fla. 3d Dist.
Ct. App. 1990).
        According to Omnipol and Elmex’s amended complaint,
Strother, Siedel, and Bristol were all civilian contracting officers at
SOCOM “charged with issuing and overseeing prime contracts for
the purchase and delivery of arms, ammunition, and related
goods.” The three employees, the complaint further alleged, en-
gaged in a scheme to defraud Omnipol and Elmex “while acting
as[] civilian contracting officer[s] for SOCOM” when they “issued
a partial SOCOM contract with Purple Shovel” for the purchase of
USCA11 Case: 19-14597        Date Filed: 05/03/2022      Page: 10 of 21




10                      Opinion of the Court                   19-14597

the AK-47 assault rifles. In other words, the complaint alleged that
Strother, Siedel, and Bristol had engaged in “precisely the sort of
act” they were hired to perform. Even accepting the complaint’s
allegations as true, then, it is clear that Strother, Siedel, and Bristol
were acting, at least in part, to serve SOCOM. As such, they were
operating within the scope of their employment according to Flor-
ida law.
       The District Court was therefore entirely correct in conclud-
ing both that no additional discovery was needed on the scope-of-
employment issue and that the United States had been properly
substituted as Defendant for Siedel, Strother, and Bristol.
                                   B.
       It is well established that the United States is immune from
suit unless it consents to be sued. Christian Coal. of Fla., Inc. v.
United States, 662 F.3d 1182, 1188 (11th Cir. 2011) (citing United
States v. Dalm, 494 U.S. 596, 608, 110 S. Ct. 1361, 1368 (1990)). By
enacting the FTCA, the federal government waived its immunity
from tort suits on many, but not all, state law tort claims. See
Millbrook v. United States, 569 U.S. 50, 52, 133 S. Ct. 1441, 1443
(2013) (citing Levin v. United States, 568 U.S. 503, 506, 133, S. Ct.
1224, 1228 (2013)). One important exception to the FTCA’s gen-
eral waiver of sovereign immunity is the “misrepresentation excep-
tion,” which is set out in 28 U.S.C. § 2680(h). Under § 2680(h), any
claim arising out of misrepresentation or deceit does not benefit
from a waiver of sovereign immunity.
USCA11 Case: 19-14597       Date Filed: 05/03/2022    Page: 11 of 21




19-14597               Opinion of the Court                       11

       According to the Supreme Court, “the essence of an action
for misrepresentation, whether negligent or intentional, is the
communication of misinformation on which the recipient relies.”
Block v. Neal, 460 U.S. 289, 296, 103 S. Ct. 1089, 1093 (1983). Fur-
thermore, it is “the substance of the claim and not the language
used in stating it which controls.” Gaudet v. United States, 517 F.2d
1034, 1035 (5th Cir. 1975). A plaintiff cannot, therefore, “circum-
vent the misrepresentation exception simply through artful plead-
ing of its claims.” JBP Acquisitions, LP v. United States ex rel.
FDIC, 224 F.3d 1260, 1264 (11th Cir. 2000).
        In examining Omnipol and Elmex’s complaint, the District
Court concluded that all of the state law claims arose out of the
alleged fraudulent scheme outlined therein. It was right to do so.
Counts I through III are composed of state law claims for fraud,
civil theft, and unjust enrichment, each of which, when stripped to
their essentials, is based on the defendants’ allegedly fraudulent
promise to Omnipol and Elmex to pay for the rifles on receipt of
payment from SOCOM. Each claim therefore fits neatly into the
misrepresentation exception of the FTCA and therefore also runs
headlong into the bar of sovereign immunity. The District Court
did not err in dismissing these claims for lack of subject matter ju-
risdiction.
                                III.
       Omnipol and Elmex also challenge the District Court’s dis-
missal of their state law claims against Worrell and Brech, the two
Purple Shovel executives, under Rule 9(b). To survive a motion to
USCA11 Case: 19-14597           Date Filed: 05/03/2022         Page: 12 of 21




12                         Opinion of the Court                      19-14597

dismiss, claims of fraud must satisfy the requirements of Rule 9(b).
Under Rule 9(b), claims of fraud must be plead with particularity,
which means identifying the who, what, when, where, and how of
the fraud alleged. Mizzaro v. Home Depot, Inc. 544 F.3d 1230, 1237
(11th Cir. 2008). As our Court has noted previously, this rule serves
an important purpose, both in “alerting defendants to the ‘precise
misconduct with which they are charged’ and protecting defend-
ants ‘against spurious charges of immoral and fraudulent behav-
ior.’” 10 Ziemba v. Cascade Int’l., Inc., 256 F.3d 1194, 1202 (11th Cir.
2001) (quoting Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511
(11th Cir. 1988)). We consider each of the claims against Worrell
and Brech in turn.11
                                      A.
        We turn first to the fraud claim. Under Florida law, the ele-
ments of fraud are “(1) a false statement concerning a material fact;
(2) the representor’s knowledge that the representation is false; (3)
an intention that the representation induce another to act on it; and
(4) the consequent injury by the party acting in reliance on the rep-
resentation.” Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010). On
its face, Omnipol and Elmex’s complaint fails to allege sufficient

10 This latter point appears particularly apt in this case, since Omnipol and
Elmex repeatedly link the alleged fraud in this case to the tragic deaths of re-
tired U.S. veterans.
11Because Omnipol and Elmex’s claims of civil theft and unjust enrichment
“sound in fraud,” they are subject to Rule 9(b)’s requirements. See Wilding v.
DNC Servs. Corp., 941 F.3d 1116, 1127 (11th Cir. 2019).
USCA11 Case: 19-14597        Date Filed: 05/03/2022     Page: 13 of 21




19-14597                Opinion of the Court                        13

facts necessary to support a claim of fraud under Rule 9(b). As the
District Court noted, the amended complaint contains only one
statement made by Worrell to Omnipol and Elmex—a statement
by Worrell that Purple Shovel would pay a portion of the contract
price prior to delivery and acceptance of the weapons—but this
statement (1) is contained in a RICO claim, not the fraud claim and
(2) even if it had been properly alleged in the fraud claim, it would
still be insufficient because the complaint does not allege that Wor-
rell knew the statement was false when he made it nor does the
complaint allege that the plaintiffs relied on this statement. Fi-
nally, the complaint does not allege a single specific statement
made by Brech at all. The District Court was therefore correct to
dismiss the fraud claim for failure to comply with Rule 9(b).
                                  B.
       Under Florida law, a plaintiff stating a claim for civil theft
must allege the defendant (1) knowingly (2) obtained or used, or
endeavored to obtain or use, the plaintiff’s property with (3) “felo-
nious intent” (4) either temporarily or permanently to (a) deprive
the plaintiff of the right or benefit of the property, or (b) appropri-
ate the property to the defendant’s own use or the use of another.
United Techs. Corp. v. Mazer, 556 F.3d 1260, 1270 (11th Cir. 2009).
Again, just as with the fraud claim, the amended complaint fails to
state a claim under Rule 9(b). Indeed, the civil theft claim fails un-
der Rule 12(b)(6) as well. This is because the complaint fails to
identify any specific funds (property) received by Worrell or Brech
USCA11 Case: 19-14597         Date Filed: 05/03/2022      Page: 14 of 21




14                       Opinion of the Court                   19-14597

that belonged to Omnipol and Elmex.12 Instead, the complaint
essentially alleges that some portion of the funds in Purple Shovel’s
accounts were transferred to “unidentified co-conspirators at an
unknown time in an unknown way, and that those unnamed co-
conspirators then, at an unknown time and in an unknown way,
transferred the funds” to Worrell, Brech, and the federal defend-
ants. This simply cannot support a claim for civil theft under either
Rule 9(b) or Rule 12(b)(6).
                                   C.
       Under Florida law, a plaintiff stating a claim for unjust en-
richment must allege (1) the plaintiff has conferred a benefit on the
defendant, (2) the defendant voluntarily accepted and retained that
benefit, and (3) the circumstances are such that it would be inequi-
table for the defendants to retain it without paying the value
thereof. Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir.
2012).
       Once again Omnipol and Elmex’s amended complaint fails
under Rule 9(b). There is simply insufficient detail in the complaint
to support a claim for unjust enrichment grounded in fraud. As the
District Court noted, the amended complaint is silent as to when
SOCOM transferred the relevant funds to Purple Shovel, when


12That is, although the Cooperation Agreement indicated that Purple Shovel
would be obligated to pay Omnipol and Elmex following SOCOM’s payment
to Purple Shovel, this did not make the SOCOM payment itself Omnipol and
Elmex’s property a priori.
USCA11 Case: 19-14597        Date Filed: 05/03/2022      Page: 15 of 21




19-14597                Opinion of the Court                         15

Purple Shovel transferred the funds to unnamed co-conspirators,
and when the co-conspirators transferred the funds to the defend-
ants. Without these “key details,” the complaint is unable to make
out a claim for unjust enrichment that accords with Rule 9(b)’s
heightened pleading standard. See Mizzaro, 544 F.3d at 1237 (not-
ing that Rule 9(b) requires a plaintiff to plead the “who, what,
when, where, and how” of the allegedly fraudulent behavior (em-
phasis added)). The District Court properly dismissed this claim for
a failure to meet Rule 9(b)’s pleading requirements.
                                  IV.
      Finally, Omnipol and Elmex challenge the District Court’s
dismissal of their state (Fla. Stat. § 772.101) and federal (18 U.S.C. §
1962(c), (d)) RICO claims. The first two claims allege substantive
RICO violations; the third, a RICO conspiracy.
                                  A.
       We have previously explained that interpretation of Flor-
ida’s RICO law “is informed by case law interpreting the federal
RICO statute” on which it is patterned. Jones v. Childers, 18 F.3d
899, 910 (11th Cir. 1994) (internal citations omitted). Thus, the
analysis of both the federal and state RICO claims is the same. To
make out a RICO claim, the plaintiff must plead “(1) conduct (2) of
an enterprise (3) through a pattern (4) of racketeering activity.”
Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1282 (11th Cir.
2006), abrogated on other grounds as recognized in Simpson v.
Sanderson Farms, Inc., 744 F.3d 702, 714–15 (11th Cir. 2014).
USCA11 Case: 19-14597       Date Filed: 05/03/2022     Page: 16 of 21




16                     Opinion of the Court                 19-14597

       The District Court dismissed Omnipol and Elmex’s racket-
eering claims after finding that the complaint failed to allege both
the existence of an enterprise and the existence of a pattern of rack-
eteering activity. Because failure to properly allege either element
warrants the complaint’s dismissal, if we agree with the District
Court’s conclusion as to the enterprise element, we need not go
into the various predicate acts alleged in the complaint. And for
the reasons below, we conclude the amended complaint failed to
properly allege the existence of an enterprise.
        An enterprise includes “any individual, partnership, corpo-
ration, association, or other legal entity, and any union or group of
individuals associated in fact although not a legal entity.” 18 U.S.C.
§ 1961(4). Here, Omnipol and Elmex have alleged an associated-
in-fact enterprise, which is defined as “a group of persons associated
together for a common purpose of engaging in a course of con-
duct.” United States v. Turkette, 452 U.S. 576, 583, 101 S. Ct. 2524,
2528 (1981). To plead an associated-in-fact enterprise, a plaintiff
must allege that a group of persons shares three structural features:
“(1) a ‘purpose,’ (2) ‘relationships among those associated with the
enterprise,’ and (3) ‘longevity sufficient to permit these associates
to pursue the enterprise’s purpose.’” Almanza v. United Airlines,
Inc., 851 F.3d 1060, 1067 (11th Cir. 2017) (quoting Boyle v. United
States, 556 U.S. 938, 944, 946, 129 S. Ct. 2237, 2243–44 (2009)).
       The amended complaint fails to adequately plead “relation-
ships among those associated with the enterprise.” As the District
Court aptly noted, beyond stating that Worrell and Brech are
USCA11 Case: 19-14597       Date Filed: 05/03/2022     Page: 17 of 21




19-14597               Opinion of the Court                        17

Purple Shovel executives and Siedel, Strothers, and Bristol worked
for SOCOM, the amended complaint merely alleges that the vari-
ous defendants “knew each other” and “associated with each other
in public and private” at some point in time prior to the formation
of Purple Shovel. Although “proving sufficient relationships for an
associated-in-fact enterprise is not a particularly demanding task,”
id. at 1068, it certainly requires more than suggesting that at some
unknown point in past the defendants “knew” and “associated”
with each other. Such allegations certainly do not plausibly suggest
that this group of five individuals acted as a “continuing unit.” Tur-
kette, 542 U.S. at 583, 101 S. Ct. at 2528. As such, the amended
complaint fails to state a claim for either state or federal RICO vio-
lations.
                                 B.
      Section 1962(d) of the RICO statutes makes it illegal for an-
yone to conspire to violate one of the substantive provisions of
RICO, including § 1962(c). 18 U.S.C. § 1962(d). Direct evidence of
a RICO conspiracy is not required; “the existence of conspiracy
‘may be inferred from the conduct of the participants.’” Am. Dental
Ass’n v. Cigna Corp., 605 F.3d 1283, 1293 (11th Cir. 2010) (citing
Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119
F.3d 935, 950 (11th Cir. 1997)). A complaint must, however, offer
more than “mere[] legal conclusions.” 605 F.3d at 1293.
       Here, the allegations in the amended complaint do not sup-
port an inference of an agreement to violate the substantive provi-
sions of RICO. The complaint simply alleges that the defendants
USCA11 Case: 19-14597       Date Filed: 05/03/2022     Page: 18 of 21




18                     Opinion of the Court                 19-14597

“intentionally conspired” and “agreed to the commission of [the
racketeering acts] to further the scheme” outlined in the complaint.
This is the kind of “formulaic recitations” of a conspiracy claim that
the Supreme Court declared insufficient in Twombly and Iqbal.
See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 127 S. Ct.
1955, 1964–65 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
1937, 1949–50 (2009). Accordingly, we conclude that the District
Court did not err in dismissing the RICO conspiracy claim in the
amended complaint.
                                 V.
       For the foregoing reasons, we affirm the District Court’s dis-
missal of Omnipol and Elmex’s amended complaint.


      AFFIRMED.
USCA11 Case: 19-14597       Date Filed: 05/03/2022    Page: 19 of 21




19-14597              JORDAN, J., Concurring                       1

JORDAN, Circuit Judge, concurring:
       I join Judge Tjoflat’s opinion for the court, but believe some
additional discussion is warranted with respect to Omnipol’s re-
quest for discovery on the government’s certification under the
Westfall Act, 28 U.S.C. § 2679.
               We have not addressed the standard for assessing
when a plaintiff is entitled to limited discovery to challenge such a
certification, and our sister circuits have arguably taken different
approaches. Compare Gutierrez de Martinez v. D.E.A., 111 F.3d
1148, 1153 (4th Cir. 1997) (the plaintiff must “prove, by a prepon-
derance of the evidence, that the defendant federal employee was
acting outside the scope of his employment”), with Stokes v. Cross,
327 F.3d 1210, 1215 (D.C. Cir. 2003) (the plaintiff need only plead
facts that, taken as true, would establish that the defendants’ ac-
tions exceeded the scope of their employment), and Melo v. Hafer,
13 F.3d 736, 747 (3d Cir. 1994) (same). Omnipol urges us to adopt
the standard used by the D.C. and Third Circuits, but we do not
need to choose one approach over the other today. Even under
the standard proposed by Omnipol, the district court correctly de-
nied the request for discovery.
              As today’s opinion explains, under Florida law a per-
son acts within the scope of his employment if he is engaged in the
sort of conduct he was hired to perform, the conduct occurred
within the time and space limits of the employment, and the con-
duct was motivated at least in part by a purpose to serve the em-
ployer. See, e.g., Gowan v. Bay County, 744 So. 2d 1136, 1138 (Fla.
USCA11 Case: 19-14597        Date Filed: 05/03/2022     Page: 20 of 21




2                      JORDAN, J., Concurring                20-10709

1st DCA 1999). Omnipol cites a Florida case for the proposition
that “[t]heft, per se, is outside the scope of employment” because
an employee is not “hired to steal,” Wells Fargo Armored Serv.
Corp. v. Food Kwik, Inc., 400 So. 2d 860, 862 (Fla. 4th DCA 1981),
but the quoted language in that case is from the trial court’s con-
clusions of law and the Fourth District did not address that partic-
ular conclusion in its opinion.
       In any event, Florida law does not broadly hold that inten-
tional torts are always outside the scope of employment. See, e.g.,
City of Miami v. Simpson, 172 So. 2d 435, 436–38 (Fla. 1965) (hold-
ing that a municipality can be held liable for the intentional torts of
its employees committed within the scope of their employment);
Goodman v. Rose Realty West, Inc., 193 So. 3d 86, 88 (Fla. 4th DCA
2016) (“We reject the . . . argument that the seller/agent was acting
outside the scope of his agency because he was engaged in fraudu-
lent conduct.”); Trabulsy v. Publix Super Mkt., Inc., 138 So. 3d 553,
555 (Fla. 5th DCA 2014) (involving an alleged battery: “[O]nly
when the employee steps aside from his employment to accom-
plish some purpose of his own, is the act not within the scope of
employment.”) (citation omitted and alterations adopted). The Re-
statement (Second) of Agency, which Florida courts have cited to,
see, e.g., Perez v. Zazo, 498 So. 2d 463, 465 (Fla. 3d DCA 1986),
similarly provides that “[a]n act may be within the scope of em-
ployment although consciously criminal or tortious.” Restatement
(Second) of Agency § 231 (ALI 1958).
USCA11 Case: 19-14597       Date Filed: 05/03/2022     Page: 21 of 21




19-14597              JORDAN, J., Concurring                        3

        Under the D.C. Circuit’s approach, the question is whether
the underlying conduct—and not the tortious act itself—was the
kind of task the employee was hired to perform. See Wuterich v.
Murtha, 562 F.3d 375, 384 (D.C. Cir. 2009). See also Jacobs v.
Vrobel, 724 F.3d 217, 222 (D.C. Cir. 2013) (focusing on the “type of
act [the defendant] took that allegedly gave rise to the tort, not the
wrongful character of that act”). Here, accepting Omnipol’s alle-
gations as true, the federal defendants were civilian contracting of-
ficers at SOCOM who were charged with overseeing prime con-
tracts for the purchase and delivery of weapons, ammunition, and
related goods. They approved and issued a partial contract with
Purple Shovel for the sale of weapons to the United States, and the
weapons were in fact delivered. As the district court explained,
such contracting endeavors were within the scope of the federal
defendants’ employment and were motivated in part by a purpose
to serve the United States (the employer) even if the defendants (as
alleged) were also involved in some fraudulent self-dealing. See
D.E. 106 at 22–25. That seems eminently correct to me given Flor-
ida law on scope of employment. See Restatement (Second) of
Agency § 231, comment a (“A servant selling goods for his master
may cause the master to be liable in an action of deceit, although
the servant was guilty of obtaining property by false pretenses in
making the sale.”).